Citation Nr: 0915513	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II as a result of exposure to herbicides.

2.  Entitlement to service connection for bilateral charcot 
joints, claimed as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for bilateral foot 
drop, claimed as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus type 
II.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for cataracts, claimed 
as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in September 2007, and a 
substantive appeal was received in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicide agents 
in the United States during service at Fort Dix, New Jersey.  
VA is required to follow certain protocol when verifying 
exposure to herbicides in locations other than Vietnam or 
Korea.  See M21-1MR IV.ii.2.C.10.1.  This includes furnishing 
a detailed description of the alleged exposure to the 
Compensation & Pension Service and then requesting a review 
of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used as 
alleged.  If the alleged exposure to herbicides remains 
unconfirmed, a verification attempt through the Joint 
Services Records Research Center (JSRRC) is required.  

In this case, a Department of Defense response was received 
in July 2007.  This response was negative with regard to 
verifying any pertinent herbicide use during the Veteran's 
service at Fort Dix.  As discussed above, and as also 
indicated on the July 2007 Department of Defense report 
itself, under these circumstances a further verification 
attempt through the JSRRC is required.  This additional 
mandatory development has not yet been completed.  Thus, the 
Board remands for compliance with M21-1MR.  

The claim of entitlement to service connection for diabetes 
is directly dependent upon proper development of evidence to 
attempt to verify the Veteran's allegations of herbicide 
exposure.  Each of the other service connection claims on 
appeal are claimed as secondary to diabetes, and are thus 
inextricably intertwined with the diabetes service connection 
claim.  Therefore, proper appellate review of all of the 
issues on appeal cannot proceed until the development 
directed below is accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
appellant and ask him to provide a 
detailed statement of his claimed 
herbicide exposure while stationed at Fort 
Dix during service.  This statement should 
include supporting details such as the 
specific location, names of any 
individuals involved, and time frame 
during which the claimed exposure 
occurred; the Veteran should also submit 
any documentation or supporting evidence 
he has of the alleged exposure.

The RO/AMC should then send a request to 
the JSRRC for verification as to whether 
the Veteran was exposed to herbicide 
agents as alleged during his period of 
service at Fort Dix, in accordance with 
the instructions set forth in M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10(n).  All attempts to verify 
such exposure, and responses received, 
should be documented in the claims file.  

2.  After completion of the above, the RO 
should review the expanded record, to 
include any additional evidence submitted 
by the Veteran and otherwise developed 
since the statement of the case, and 
readjudicate all of the issues on appeal.  
If any claim remains denied, the RO should 
furnish the Veteran and his representative 
with an appropriate supplemental statement 
of the case.  The case should be returned 
to the Board after the Veteran is afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



